DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-7, 12, and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 6, 7, and 8 of U.S. Patent No. 10,972,930. 

Claim 1 of the instant Application conflicts with claim 1 of U.S. Patent No. 10,972,930.  Claim 1 of the instant Application is broader and anticipates claim 1 of U.S. Patent No. 10,972,930.   



Claim 4 of the instant Application conflicts with claim 2 of U.S. Patent No. 10,972,930.  Claim 4 of the instant Application is broader and anticipates claim 2 of U.S. Patent No. 10,972,930.   

Claim 5 of the instant Application conflicts with claim 3 of U.S. Patent No. 10,972,930.  Claim 5 of the instant Application is broader and anticipates claim 3 of U.S. Patent No. 10,972,930.   

Claim 6 of the instant Application conflicts with claim 1 of U.S. Patent No. 10,972,930.  Claim 6 of the instant Application is broader and anticipates claim 1 of U.S. Patent No. 10,972,930.   

Claim 7 of the instant Application conflicts with claim 4 of U.S. Patent No. 10,972,930.  Claim 7 of the instant Application is broader and anticipates claim 4 of U.S. Patent No. 10,972,930.   

Claim 12 of the instant Application conflicts with claim 6 of U.S. Patent No. 10,972,930.  Claim 12 of the instant Application is broader and anticipates claim 6 of U.S. Patent No. 10,972,930.   





Claim 16 of the instant Application conflicts with claim 8 of U.S. Patent No. 10,972,930.  Claim 16 of the instant Application is broader and anticipates claim 8 of U.S. Patent No. 10,972,930.   

Claim 17 of the instant Application conflicts with claim 6 of U.S. Patent No. 10,972,930.  Claim 17 of the instant Application is broader and anticipates claim 6 of U.S. Patent No. 10,972,930.   

Claim 18 of the instant Application conflicts with claim 9 of U.S. Patent No. 10,972,930.  Claim 18 of the instant Application is broader and anticipates claim 9 of U.S. Patent No. 10,972,930.   


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, claim 3 recites ‘…enable the base station to perform mobile management on the terminal based on the second indication information and update the target carrier…’  This phrase is unclear.  It is unclear what mobile management is.  The specification provides not clarity.  Second it is unclear what ‘update the target carrier’ means.  Does applicant mean changing the target carrier to another carrier or something else?

	Regarding claim 9, claim 9 recites ‘…performing, by the base station, mobile management on the terminal based on the second indication information and updating the target carrier…’  This phrase is unclear.  It is unclear what mobile management is.  The specification provides not clarity.  Second it is unclear what ‘update the target carrier’ means.  Does applicant mean changing the target carrier to another carrier or something else?

Regarding claim 14, claim 14 recites ‘…enable the base station to perform mobile management on the terminal based on the second indication information and update the target carrier…’  This phrase is unclear.  It is unclear what mobile management is.  The specification provides not clarity.  Second it is unclear what ‘update the target carrier’ means.  Does applicant mean changing the target carrier to another carrier or something else?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (2017/0265241), and further in view of Konno (2012/0077445).

Regarding claim 1, Fujishiro discloses a method for wireless communication, comprising: 
acquiring, by a terminal, operating parameters of second carrier of a cell from a first carrier of the cell, a frequency band where the first carrier is located being different from frequency band where the second carriers are located; (See Fujishiro fig. 8, 9, para. 122; s101 eNB (which has a first carrier and constitutes a cell) sends measurement configuration parameters (e.g. operating parameters) of a WLAN comprising an AP (e.g. consisting of a cell having a second carrier); para. 66; AP 300 uses IEEE 802.11 which is a frequency band different (e.g. second frequency band) from a cellular frequency band (e.g. first frequency band using LTE for example); see also para. 8 LTE; cell is area where UE is located)
measuring, by the terminal, the second carrier of the cell according to the operating parameters of the second carrier of the cell to obtain measurement results for the second carrier of the cell; (See Fujishiro para. 125; UE (e.g. terminal) measures radio signals from AP (e.g. which uses second carrier of a cell))
determining, by the terminal, a target carrier of the cell; and (See Fujishiro para. 135; UE determines an aggregation using WLAN (with a target carrier))
communicating, by the terminal, with a base station through the target carrier.  (See Fujishiro fig.9; UE communicates with AP100 (e.g. base station) using target carrier)
Fujishiro does not explicitly disclose measuring multiple carriers. However, Konno does disclose measuring multiple carriers. (See Konno para. 27)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro to include the teaching of measuring multiple carriers of Konno with the motivation being to allow for the choosing of the most optimal transmission parameters (certain carriers may provide better transmission characteristics (less noise, less congestion which results in faster transmission with less retransmission) than others) and further to maximize limited wireless resources (using the channel with least noise results in less dropped or lost data and less retransmissions).

Regarding claim 4, Fujishiro in view of Konno discloses the method of claim 1, wherein determining, by the terminal, the target carrier from the second carriers of the cell comprises: 
determining, by the terminal, the target carrier from the second carriers of the cell according to the measurement results for the second carriers of the cell. (See Fujishiro para. 135; UE determines an aggregation using WLAN (with a target carrier))

Regarding claim 6, Fujishiro in view of Konno discloses the method of claim 1.  Fujishiro discloses using WLAN which complies with IEEE 802.11 protocol and use a different frequency band from the cellular frequency band which is licensed. (See Fujishiro para. 66) Fujishiro does not explicitly disclose a frequency band (WLAN) where the first carrier is located (WLAN) being lower than frequency bands (Cellular).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro to include the teaching of a frequency band (WLAN) where the first carrier is located (WLAN) being lower than frequency bands (Cellular) with the motivation being the motivation being it is common sense (e.g. Fujishiro discloses that the frequency bands are different; in the closed set of possibilities to be different the WLAN can have a higher frequency and the cellular can have a lower frequency; or the WLAN can have a lower frequency and the cellular a higher frequency; either way there are no unexpected results; further to the physics of propagating waves it is likely that the licensed spectrum would be lower than unlicensed to allow for further propagation for signals transmitted from longer distances from an enodeb for example).

Regarding claim 7, Fujishiro in view of Konno discloses the method of claim 1, wherein the operating parameters of the second carriers of the cell are configuration parameters on RSs of the second carriers of the cell, and the measurement results for the second carriers of the cell are configured for indicating qualities of the RSs of the second carriers of the cell.  (See Fujishiro para. 124, 135, Beacon RS (e.g. reference signal))


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (2017/0265241), and further in view of Konno (2012/0077445) and further in view of Liu (2015/0133126).

	Regarding claim 2, Fujishiro in view of Konno discloses the method of claim 1, wherein determining, by the terminal, the target carrier from the second carriers of the cell comprises:
sending, by the terminal, the measurement results for the second carriers of the cell to the base station; (See Fujishiro para. 127; channel reports sent to eNB containing measurement result)
receiving, by the terminal, first indication information sent by the base station, based on the measurement results for the second carriers of the cell; and(See Fujishiro para. 127; eNB determines on the basis of channel reports whether to send RRC connection rconfig; fig. 9 step s104)
determining, by the terminal, the target carrier (See Fujishiro fig.9; UE communicates with AP100 (e.g. base station) using target carrier)
Konno discloses that the base station determines the carrier to be used.  (See Konno para. 27) The motivation being to allow for the choosing of the most optimal transmission parameters (certain carriers may provide better transmission characteristics (less noise, less congestion which results in faster transmission with less retransmission) than others) and further to maximize limited wireless resources (using the channel with least noise results in less dropped or lost data and less retransmissions) and further the base station may be able to utilize other parameters in deciding the carrier (for example loading) which the UE may not know of.

Fujishiro in view of Konno do not explicitly disclose wherein the base station indicates the target carrier for the UE to use.  However, Liu does disclose wherein the base station indicates the target carrier for the UE to use.  (See Liu para. 181; eNB sends target carrier to UE)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro in view of Konno to include the teaching of wherein the base station indicates the target carrier for the UE to use of Liu with the motivation being to provide explicit notification which saves battery and processing power (as opposed to the UE guessing which carrier) and further the base station may be able to utilize other parameters in deciding the carrier (for example loading) which the UE may not know of.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (2017/0265241), and further in view of Konno (2012/0077445) and further in view of Liu (2015/0133126) and further in view of Kim (2013/0189990).

	Regarding claim 3, Fujishiro in view of Konno in view of Liu discloses the method of claim 2.   Fujishiro in view of Konno in view of Liu do not explicitly disclose sending, by the terminal, second indication information to the base station, to enable the base station to perform mobile management on the terminal based on the second indication information and update the target carrier, wherein the second indication information comprises at least one of position information of the terminal, a measurement result of the terminal for a Reference Signal (RS) of a target port or mobile velocity information of the terminal.  However, Fujishiro in view of Konno in view of Liu do disclose sending, by the terminal, second indication information to the base station, to enable the base station to perform mobile management on the terminal based on the second indication information and update the target carrier, wherein the second indication information comprises at least one of position information of the terminal, a measurement result of the terminal for a Reference Signal (RS) of a target port or mobile velocity information of the terminal.  (See Kim para. 20; UE transmit RF fingerprint as location info to eNB; para. 50; enb sends handover command)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro in view of Konno in view of Liu to include the teaching of sending, by the terminal, second indication information to the base station, to enable the base station to perform mobile management on the terminal based on the second indication information and update the target carrier, wherein the second indication information comprises at least one of position information of the terminal, a measurement result of the terminal for a Reference Signal (RS) of a target port or mobile velocity information of the terminal of Kim with the motivation being to allow the eNB to make better decisions about which channel will best serve the UE and further to allow the eNB to make decisions to minimize interference with other UEs.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (2017/0265241), and further in view of Konno (2012/0077445) and further in view of Wei (2013/0034018).

Regarding claim 5, Fujishiro in view of Konno discloses the method of claim 4.  Fujishiro in view of Konno do not explicitly disclose determining coverage ranges and position of the terminal in making connection decisions (including handover).  However, Wei does disclose determining coverage ranges and position of the terminal in making connection decisions (including handover). (See Wei para. 113-114; coverage area and position information of terminal; para. 164; handover)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro in view of Konno to include the teaching of determining coverage ranges and position of the terminal in making connection decisions (including handover) of Wei with the motivation being to allow for the choosing of the most optimal transmission parameters (carriers with broader coverage may allow for longer connectivity and require less handover and the position of the terminal may be useful in choosing the most optimal connection) and further to maximize limited wireless resources (choosing to handover when the connection speed and/or reliability can be increased).


Claims 8, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (2016/0330641) and further in view of Li (2017/0238316) and further in view of Jeong (2013/0016690).

Regarding claim 8, Zhang discloses a method for wireless communication, comprising: 
after a terminal acquires operating parameters of second carrier of a cell through a first carrier of the cell, 
receiving, by a base station, measurement results for the second carrier of the cell from the terminal; (See Zhang fig. 2; UE receives (e.g. terminal acquiring) measurement configuration information (e.g. operating parameters); unlicensed frequency band of RAT (e.g. a cell); see Zhang para. 3; unlicensed spectrum has different bands than licensed spectrum (e.g. spectrum cannot be unlicensed and licensed at the same time)) (See Zhang fig. 2; box s207; reporting measurement results to base station)
Zhang does not explicitly disclose wherein there are multiple carriers.  However, Li does disclose wherein there are multiple carriers. (See Li para. 56, lines 11-14; multiple carriers) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Zhang to include the teaching of wherein there are multiple carriers of Li with the motivation being to allow for optimal communication (e.g. using the best carrier(s) with the best wireless connection).
Zhang in view of Li do not explicitly disclose the UE receiving indication information from the base station and making a determination about active carriers.  However, Jeong does disclose the UE receiving indication information from the base station and making a determination about active carriers. (See Jeong para. 112, lines 16-19) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Zhang in view of Li to include the teaching of the UE receiving indication information from the base station and making a determination about active carriers of Jeong with the motivation being to allow the UE to know when to be ready to receive/send data which may save battery life (as opposed to the UE not knowing when) and further to minimize interference and further to permit configuration changes to match changing wireless conditions.

Regarding claim 9, Zhang in view of Li in view of Jeong discloses the method of claim 8.  Zhang in view of Li in view of Jeong do not explicitly disclose repeating the steps of fig. 2 of Zhang on a periodic and/or non-periodic basis. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zhang in view of Li in view of Jeong to include the teaching of repeating the steps of fig. 2 of Zhang on a periodic and/or non-periodic basis with the motivation being it is common sense (e.g. that is, the whole point of Zhang is to use the most optimal wireless link; wireless environments are changing due to interference and the user moving around; therefore performing the steps of fig. 2 again may be necessary to maintain a link (as opposed to staying connected to a link that the UE may no longer be able to contact)

Regarding claim 10, Zhang in view of Li in view of Jeong discloses the method of claim 8.  Zhang discloses wherein there are licensed spectrum and unlicensed spectrum.  (See Zhang para. 3; unlicensed having certain values in ISM band) Zhang does not explicitly disclose wherein unlicensed spectrum is higher than the licensed spectrum.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Zhang in view of Li to include the teaching of wherein unlicensed spectrum is higher than the licensed spectrum with the motivation being it is common sense (e.g. the unlicensed spectrum could be higher or lower and the licensed spectrum could be higher or lower; but the unlicensed and licensed could not be equal; further to the physics of propagating waves it is likely that the licensed spectrum would be lower than unlicensed to allow for further propagation for signals transmitted from longer distances from an enodeb for example).

Regarding claim 11, Zhang in view of Li in view of Jeong discloses the method of claim 8, wherein the operating parameters of the second carriers of the cell are configuration parameters on RSs of the second carriers of the cell, and the measurement results for the second carriers of the cell are configured for indicating qualities of the RSs of the second carriers of the cell. (See Zhang fig. 2; UE receives measurement configuration information; measurements based on reference signal, sync signal, or system info (e.g. qualities of RS))


Claims 12, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (2017/0265241), and further in view of Konno (2012/0077445).

Regarding claim 12, Zhang discloses a device for wireless communication, comprising: a memory and a processor, the memory storing one or more computer programs that, when executed by the processor, cause the processor to execute operations comprising: (See Zhang fig. 2; UE has a processor executing algorithm stored in memory)
acquiring, by a terminal, operating parameters of second carrier of a cell from a first carrier of the cell, a frequency band where the first carrier is located being different from frequency band where the second carriers are located; (See Fujishiro fig. 8, 9, para. 122; s101 eNB (which has a first carrier and constitutes a cell) sends measurement configuration parameters (e.g. operating parameters) of a WLAN comprising an AP (e.g. consisting of a cell having a second carrier); para. 66; AP 300 uses IEEE 802.11 which is a frequency band different (e.g. second frequency band) from a cellular frequency band (e.g. first frequency band using LTE for example); see also para. 8 LTE; cell is area where UE is located)
measuring, by the terminal, the second carrier of the cell according to the operating parameters of the second carrier of the cell to obtain measurement results for the second carrier of the cell; (See Fujishiro para. 125; UE (e.g. terminal) measures radio signals from AP (e.g. which uses second carrier of a cell))
determining, by the terminal, a target carrier of the cell; and (See Fujishiro para. 135; UE determines an aggregation using WLAN (with a target carrier))
communicating, by the terminal, with a base station through the target carrier.  (See Fujishiro fig.9; UE communicates with AP100 (e.g. base station) using target carrier)
Fujishiro does not explicitly disclose measuring multiple carriers. However, Konno does disclose measuring multiple carriers. (See Konno para. 27)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro to include the teaching of measuring multiple carriers of Konno with the motivation being to allow for the choosing of the most optimal transmission parameters (certain carriers may provide better transmission characteristics (less noise, less congestion which results in faster transmission with less retransmission) than others) and further to maximize limited wireless resources (using the channel with least noise results in less dropped or lost data and less retransmissions).

Regarding claim 15, Fujishiro in view of Konno discloses the device of claim 12, wherein the operations further comprise: 
determining the target carrier from the second carriers of the cell according to the measurement results for the second carriers of the cell. (See Fujishiro para. 135; UE determines an aggregation using WLAN (with a target carrier))

Regarding claim 17, Fujishiro in view of Konno discloses the device of claim 12.  Fujishiro discloses using WLAN which complies with IEEE 802.11 protocol and use a different frequency band from the cellular frequency band which is licensed. (See Fujishiro para. 66) Fujishiro does not explicitly disclose a frequency band (WLAN) where the first carrier is located (WLAN) being lower than frequency bands (Cellular).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro to include the teaching of a frequency band (WLAN) where the first carrier is located (WLAN) being lower than frequency bands (Cellular) with the motivation being the motivation being it is common sense (e.g. Fujishiro discloses that the frequency bands are different; in the closed set of possibilities to be different the WLAN can have a higher frequency and the cellular can have a lower frequency; or the WLAN can have a lower frequency and the cellular a higher frequency; either way there are no unexpected results; further to the physics of propagating waves it is likely that the licensed spectrum would be lower than unlicensed to allow for further propagation for signals transmitted from longer distances from an enodeb for example).

Regarding claim 18, Fujishiro in view of Konno discloses the device of claim 12, wherein the operating parameters of the second carriers of the cell are configuration parameters on RSs of the second carriers of the cell, and the measurement results for the second carriers of the cell are configured for indicating qualities of the RSs of the second carriers of the cell.  (See Fujishiro para. 124, 135, Beacon RS (e.g. reference signal))

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (2017/0265241), and further in view of Konno (2012/0077445) and further in view of Liu (2015/0133126).

Regarding claim 13, Fujishiro in view of Konno discloses the device of claim 12, wherein the operations further comprise: 
sending, by the terminal, the measurement results for the second carriers of the cell to the base station; (See Fujishiro para. 127; channel reports sent to eNB containing measurement result)
receiving, by the terminal, first indication information sent by the base station, based on the measurement results for the second carriers of the cell; and(See Fujishiro para. 127; eNB determines on the basis of channel reports whether to send RRC connection rconfig; fig. 9 step s104)
determining, by the terminal, the target carrier (See Fujishiro fig.9; UE communicates with AP100 (e.g. base station) using target carrier)
Konno discloses that the base station determines the carrier to be used.  (See Konno para. 27) The motivation being to allow for the choosing of the most optimal transmission parameters (certain carriers may provide better transmission characteristics (less noise, less congestion which results in faster transmission with less retransmission) than others) and further to maximize limited wireless resources (using the channel with least noise results in less dropped or lost data and less retransmissions) and further the base station may be able to utilize other parameters in deciding the carrier (for example loading) which the UE may not know of.

Fujishiro in view of Konno do not explicitly disclose wherein the base station indicates the target carrier for the UE to use.  However, Liu does disclose wherein the base station indicates the target carrier for the UE to use.  (See Liu para. 181; eNB sends target carrier to UE)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro in view of Konno to include the teaching of wherein the base station indicates the target carrier for the UE to use of Liu with the motivation being to provide explicit notification which saves battery and processing power (as opposed to the UE guessing which carrier) and further the base station may be able to utilize other parameters in deciding the carrier (for example loading) which the UE may not know of.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (2017/0265241), and further in view of Konno (2012/0077445) and further in view of Liu (2015/0133126) and further in view of Kim (2013/0189990).

Regarding claim 14, Fujishiro in view of Konno in view of Liu discloses the device of claim 13.  Fujishiro in view of Konno in view of Liu do not explicitly disclose sending, by the terminal, second indication information to the base station, to enable the base station to perform mobile management on the terminal based on the second indication information and update the target carrier, wherein the second indication information comprises at least one of position information of the terminal, a measurement result of the terminal for a Reference Signal (RS) of a target port or mobile velocity information of the terminal.  However, Fujishiro in view of Konno in view of Liu do disclose sending, by the terminal, second indication information to the base station, to enable the base station to perform mobile management on the terminal based on the second indication information and update the target carrier, wherein the second indication information comprises at least one of position information of the terminal, a measurement result of the terminal for a Reference Signal (RS) of a target port or mobile velocity information of the terminal.  (See Kim para. 20; UE transmit RF fingerprint as location info to eNB; para. 50; enb sends handover command)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro in view of Konno in view of Liu to include the teaching of sending, by the terminal, second indication information to the base station, to enable the base station to perform mobile management on the terminal based on the second indication information and update the target carrier, wherein the second indication information comprises at least one of position information of the terminal, a measurement result of the terminal for a Reference Signal (RS) of a target port or mobile velocity information of the terminal of Kim with the motivation being to allow the eNB to make better decisions about which channel will best serve the UE and further to allow the eNB to make decisions to minimize interference with other UEs.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (2017/0265241), and further in view of Konno (2012/0077445) and further in view of Wei (2013/0034018).

	Regarding claim 16, Fujishiro in view of Konno discloses the device of claim 15.
Fujishiro in view of Konno do not explicitly disclose determining coverage ranges and position of the terminal in making connection decisions (including handover).  However, Wei does disclose determining coverage ranges and position of the terminal in making connection decisions (including handover). (See Wei para. 113-114; coverage area and position information of terminal; para. 164; handover)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro in view of Konno to include the teaching of determining coverage ranges and position of the terminal in making connection decisions (including handover) of Wei with the motivation being to allow for the choosing of the most optimal transmission parameters (carriers with broader coverage may allow for longer connectivity and require less handover and the position of the terminal may be useful in choosing the most optimal connection) and further to maximize limited wireless resources (choosing to handover when the connection speed and/or reliability can be increased).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/           Primary Examiner, Art Unit 2461